El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Mediante la decisión que emitimos en el presente re-curso, adoptamos, y aplicamos, en la esfera de la práctica y ejercicio de la Notaría en Puerto Rico, la norma eximente de responsabilidad civil del “error de juicio, honesto e in-formado”, que consistentemente hemos aplicado en accio-nes, por alegada mala práctica profesional, en el campo de la medicina en nuestra jurisdicción.
HH
U.S. Industries, Inc. (en adelante U.S.I.) adquirió el do-minio de la finca conocida como “Las Picúas” como conse-cuencia de la ejecución de una hipoteca, otorgada a favor *307de dicha Corporación, la cual estaba garantizada con la mencionada finca(1) Luego de varios esfuerzos infructuo-sos para desarrollar en ella un complejo residencial(2) U.S.I. intentó vender o permutar la finca. Entre otras ges-tiones, publicó anuncios de venta en periódicos locales y del exterior; ofreció la finca en venta al Fideicomiso de Conservación de Puerto Rico, y propuso al Departamento de Recursos Naturales la permuta del inmueble por otro de equivalente valor pero ubicado en una zona que se ajustara a los propósitos de la Corporación. Sus gestiones no tuvie-ron éxito.
Así las cosas —actuando conforme las disposiciones del Art. 3 del Reglamento de Lotificación (Reglamento de Pla-nificación Núm. 3, Junta de Planificación de Puerto Rico, ed. rev. de 1986, pág. 5) vigente en dicha fecha, y con el obvio y comprensible propósito de deshacerse de la finca— U.S.I. concibió la idea de segregar la finca rural en contro-versia en parcelas, de más de veinticinco (25) cuerdas, que serían dedicadas a fines agrícolas(3) A esos efectos, se llevó a cabo la lotificación de la finca en treinta (30) parcelas, de veinticinco (25) cuerdas o más, mediante la Escritura Pú-blica Núm. 44, otorgada el 5 de julio de 1983 ante el nota-rio público José A. Ledesma Vivaldi(4)
*308Las referidas escrituras fueron debidamente inscritas en la Sección Séptima del Registro de la Propiedad de San Juan.(5) Las treinta (30) parcelas fueron luego vendidas a distintas personas, entre ellas, al codemandado Manuel Rivera Torres.(6)
El 12 de septiembre de 1984, la Federación de Pescado-res de la Playa Las Picúas, Inc. radicó demanda sobre “sen-tencia declaratoria e injunction” ante el Tribunal Superior de Puerto Rico, Sala de Carolina, contra U.S.I., el Sr. Manuel Rivera Torres y algunos de los otros compradores de parcelas én “Las Picúas”. U.S.I. compareció en dicho pleito representado por el bufete Ledesma, Palou y Miranda, del cual el notario Ledesma Vivaldi es uno de sus socios. Pos-teriormente, se admitió la intervención, como demandan-tes, del Estado Libre Asociado de Puerto Rico, el Departa-mento de Recursos Naturales, la Junta de Planificación y otros. (7)
Luego de la celebración de una vista evidenciaría de va-*309rios días de duración,(8) en la que todas las partes tuvieron la oportunidad de desfilar evidencia y confrontar la prueba desfilada por las partes contrarias, el Tribunal Superior dictó sentencia en la que decretó la nulidad y total carencia de eficacia jurídica de la lotificación de la finca “Las Picúas” y de las escrituras públicas de segregación, y escritura aclaratoria, otorgadas por U.S.I. ante el notario José Le-desma Vivaldi.(9) La declaración de nulidad respondió a que, a juicio del Tribunal Superior, ambas escrituras ha-bían sido .otorgadas en contravención al Art. 22 de la Ley Orgánica de la Administración de Reglamentos y Perm i - sos,(10) 23 L.P.R.A. see. 714, y en contravención a la See. *3106.04 del Reglamento sobre Zonas Susceptibles a Inundacio-nes (Reglamento de Planificación Núm. 13, Junta de Pla-nificación de Puerto Rico, 2da rev., Santurce, 1987), según complementado por el Mapa de Zonas Susceptibles a Inundaciones. A tenor con este último, el área en el cual ubica la finca es inundable (Zona l).(11)
Procede que se enfatice el hecho que el Tribunal Superior admitió, en la sentencia que dictara, que las disposi-ciones contenidas en el Art. 3 del Reglamento de Planifica-ción Núm. 3, supra, vigente a la fecha de la lotificación en cuestión, daban la impresión de que la exención, a la cual el mismo hace referencia, comprendía todas las fincas ra-dicadas en la zona rural que se dediquen a la actividad agrícola y excedan de veinticinco (25) cuerdas, sin importar la naturaleza inundable de las mismas.(12) Sin embargo, el Tribunal Superior, interpretando ambos reglamentos de manera integral(13) y en atención a los propósitos que ins-piran la planificación urbana en Puerto Rico(14) concluyó que la exención del Reglamento Núm. 3, supra, es inope-*311rante en relación con fincas localizadas en zonas declara-das inundables. (15)
Varias de las partes adversamente afectadas por esta sentencia presentaron solicitudes de revisión ante este Tribunal.(16) En dichos recursos se cuestionó, entre otras, la determinación de nulidad tanto de la segregación de la finca “Las Picúas”, en particular de las parcelas que luego fueron compradas por Manuel Rivera Torres, y que fuera realizada por U.S.I. mediante las escrituras de 5 de julio y 20 de octubre de 1983, así como la determinación de nuli-dad de dichas escrituras en sí y la corrección de la inter-pretación que hizo el Tribunal Superior de los reglamentos aplicables. Estos recursos — con la disidencia de dos (2) de sus Jueces— fueron denegados por el Tribunal Supremo,(17) por lo que la sentencia del Tribunal Superior de 1ro de noviembre de 1989 advino final y firme y el pleito continuó su curso, ante el tribunal de instancia, en cuanto a los restantes demandados.
Luego de varios incidentes procesales, entre los cuales se destaca la inhibición de la Juez que hasta entonces ha-bía presidido los procedimientos en el caso,(18) y la corres-*312pondiente asignación del mismo a otro Juez del Tribunal Superior,(19) el Estado Libre Asociado radicó una moción titulada “Moción en torno a solicitud de remedio y otros extremos”. En dicha moción, el E.L.A. solicitó que el tribunal ordenara a la U.S.I. depositar judicialmente la suma de ciento cincuenta mil dólares ($150,000), más intereses, y cinco mil dólares ($5,000) por concepto de honorarios de abogado, cuyo pago le había sido ordenado por el Tribunal Superior en la sentencia de 1ro de noviembre de 1989. En adición, solicitó el Estado que se le ordenara a U.S.I. en-tregar copias de las escrituras de compraventa, solicitadas durante el procedimiento de descubrimiento de prueba, y que U.S.I. se había negado a entregar.
El 10 de abril de 1991, el Tribunal Superior, Sala de Carolina, emitió resolución en la que declaró con lugar la solicitud del E.L.A. a la que hemos hecho referencia y, además, le impuso a U.S.I. y/o a sus abogados el pago de las costas de una deposición que había sido pactada para el 11 de febrero de 1991 y a la cual el deponente no compareció. En adición, le impuso a U.S.I. el pago de cien dólares ($100) por concepto de honorarios de abogados a favor de las partes que comparecieron a dicho acto.
Finalmente, y sin que ello hubiese sido solicitado por alguna de las partes, el Tribunal ordenó la descalificación de los abogados de U-S.I. En apoyo de dicha determinación, adujo el foro de instancia que:
Cabe recordar que en su sentencia del 1 de noviembre de 1989, la Hon. Juez Vélez Borrás dictaminó la nulidad de ciertas segregaciones realizadas por U.S.I. con relación a los predios en controversia en este caso. Surge de dicha sentencia, así como de los autos de este caso, que dichas segregaciones fueron realiza-das a través de la escritura de segregación número 44 otorgada por U.S.I. el 5 de julio de 1983 ante el Notario Público Ledo. José A. Ledesma. El licenciado Ledesma es abogado del bufete que representa a U.S.I. en este caso y es uno de los dos suscri-*313bientes de la Moción de Recusación contra la Honorable Juez Vélez Borrás. Precisamente, la validez de otras segregaciones contenidas en la escritura, otorgada ante el licenciado Ledesma, constituye la médula de las restantes controversias de este caso.
Esta situación, a nuestro juicio, crea un patente conflicto en la representación profesional de la parte codemandada U.S.I. Está claro que de prevalecer la posición de los demandantes contra U.S.I. y declararse la nulidad de todas las segregaciones, existe cuando menos la posibilidad de una exposición económica personal del Licenciado Ledesma y del bufete al cual éste pertenece. Juzgamos que esta posibilidad, real o no, pudiera haber contribuido a nublar el juicio profesional de quienes de otro modo conocemos como abogados serios y responsables.
Nuestro Tribunal Supremo ha sostenido reiteradamente que es inapropiado para un abogado el combinar funciones de No-tario y de abogado con relación a un mismo asunto. Véase: In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 787 (1984); B. & L., Inc. v. P.R. Cast. Ste[e]l Corp., 114 D.P.R. 808, 810 (1983); Pagán v. Rivera Burgos, 113 D.P.R. 750, 752, n. 2 (1983). Por su parte el Canon 21 de los de Ética Profesional dispone entre otras cosas, que ningún abogado debe aceptar una representa-ción legal cuando su juicio profesional pueda ser afectado por sus intereses personales. La aplicación de estas autoridades a la situación de autos sugiere que debe relevarse a los abogados de U.S.I. de su representación profesional.(20) (Énfasis suplido.) Caso Núm. CE-91-337, Parte I, Apéndice, Anejo A, págs. 6-8.
De dicha resolución, U.S.I. recurrió ante este Tribunal, vía certiorari, señalando que el Tribunal Superior erró al descalificar sus abogados. Mediante Resolución, de fecha 6 de junio de 1991, le concedimos término a la parte deman-dante recurrida para que
... comparezca por escrito a mostrar causa, si la hubiere, por la cual no debe expedirse el auto solicitado y modificarse la Reso-lución del Tribunal Superior, Sala de Carolina, de fecha 10 de abril de 1991, en lo concerniente a su decreto descualificando a los abogados de la peticionaria U.S. Industries, Inc. (U.S.I.), a saber, firma jurídica Ledesma, Palou y Miranda, en el caso. Resolución de 6 de junio de 1991, pág. 1.
Dicha parte compareció. Estando en condiciones de resolver el recurso radicado, procedemos a así hacerlo.
*314HH l — l
De entrada, debemos señalar que el caso de autos no presenta la situación prohibida por este Tribunal en los casos de Pagán v. Rivera Burgos, 113 D.P.R. 750, 752 esc. 2 (1983), y el de B. & L., Inc. v. P.R. Cast. Steel Corp., 114 D.P.R. 808, 810 (1983). La norma establecida en esos casos se limitó a prohibir que el abogado que ostenta la representación de una parte en un litigio pueda tomar juramento, en calidad de notario, en los documentos a utilizarse, y a ser notarizados, en el transcurso de dicho pleito. A esos efectos, en Pagán v. Rivera Burgos, supra, pág. 752 esc. 2, este Tribunal señaló que “[n]o es precisamente correcto que el propio abogado, en función de notario, tome juramento a su cliente”. Más adelante en ese mismo año de 1983, en B. & L., Inc. v. P.R. Cast. Steel Corp., supra, una mayoría del Tribunal intentó consignar los fundamentos y delimitar el ámbito de la antes señalada expresión, la cual sólo había sido objeto de señalamiento en un escolio en el caso de Pagán v. Rivera Burgos, supra. Se señaló en el citado caso de B. & L., Inc. v. P.R. Cast. Steel Corp., supra, pág. 810, que “el notario es un funcionario público usualmente llamado a proteger el derecho de dos o más partes y aun el de tercero que no comparece ante él, en ejercicio de una neutralidad incompatible con la misión del abogado que es la de inclinar la balanza en activa promoción del interés de su representado”. Citando a Negrón et al. v. El Superintendente de Elecciones, 11 D.P.R. 366, 370 (1906), este Tribunal señaló que los abogados que representan a una parte en una acción ante el tribunal no deben ejercer labores de notarios en dichos casos ya que tal “proceder da lugar [a] sospechar en cuanto a la justicia y la propiedad que debe observarse siempre en la administración de los juramentos”. íd., pág. 811.
En el presente caso no se les imputa a los abogados de U.S.I. haber actuado como notarios en el pleito una vez *315incoado el mismo.(21) Las actuaciones, como notarios, de los abogados de U.S.I. que dieron lugar a su descalificación, por parte del foro de instancia, ocurrieron con anterioridad a la radicación de la demanda en el caso. Esto es, el caso de autos no presenta la situación contemplada, y prohibida, en las decisiones antes mencionadas; razón por la cual no es de aplicación al mismo la norma establecida por este Tribunal en los casos de Pagán v. Rivera Burgos, y B. & L., Inc. v. P.R. Cast. Steel Corp., antes mencionados.
Somos del criterio que tampoco resulta aplicable al caso de autos la decisión que este Tribunal emitiera en In re Colón Ramery, 133 D.P.R. 555 (1993).(22) En dicha decisión se estableció la norma a los efectos de que el notario que autoriza una escritura, en la que se establecen obligaciones bilaterales o contraprestaciones, no puede posteriormente comparecer como abogado en un pleito judicial, en representación de una (1) de las partes otorgantes del documento, para exigir la contraprestación a la que se obligó la otra parte compareciente en el documento por él otorgado. En específico, allí expresamos:
... Un abogado-notario que reclama judicialmente en represen-tación de una de las partes otorgantes de un documento, para exigir la contraprestación a la que se obligó la otra parte en el documento, da la falsa impresión de que siempre estuvo parcia-lizado con la parte en representación de la cual reclama. Ello, claro está, cuando se trata de reclamaciones de índole contenciosa. (Enfasis suplido.) In re Colón Ramery, supra, pág. 567.
*316A nuestro juicio, esta norma no constituye impedimento para que los notarios que autorizaron las escrituras aquí en controversia pudieran comparecer, posteriormente en el pleito judicial del epígrafe, en representación de uno de los otorgantes de las mismas, pues todas las partes otorgantes en las escrituras autorizadas por el notario Ledesma Vivaldi están en el “mismo lado” del pleito; esto es, todos son demandados. El pleito de epígrafe no es el pleito conten-cioso entre los otorgantes de un instrumento público que discrepan, entre sí, en cuanto a la validez, el contenido o los efectos jurídicos del documento otorgado por el notario;(23) situación que es la contemplada en el citado caso de In re Colón Ramery, supra. Es de notar que el interés de la co-demandada U.S.I. es similar, por no decir igual, al de los restantes codemandados, ya que todos los codemandados intentan sostener, y sostienen, ante el tribunal de instan-cia, la validez de las escrituras públicas en controversia. En fin, los otorgantes de las escrituras públicas autoriza-das por el notario Ledesma Vivaldi no son partes antagó-nicas entre sí en un pleito en que se reclaman obligaciones contraídas en una escritura o documento, razón por la cual no aplica la norma establecida en In re Colón Ramery, supra.(24)
*317hH f — i í — I
Ello no obstante, y como surge de la relación de hechos que hiciéramos, el tribunal de instancia ordenó la descalificación del mencionado bufete de abogados en vista del hecho de que, a su juicio, existía un “patente conflicto en la representación profesional de la parte codemandada U.S.I.” (Caso Núm. CE-91-337, Parte I, Anejo A, pág. 6), por razón de que, en su opinión, de prevalecer la parte demandante en el pleito “existe, cuando menos, la posibilidad de una exposición económica personal del Ledo. Ledesma y del bufete al cual éste pertenece” —(énfasis suplido) id.— ante su propio cliente U.S.I. y ante los restantes codemandados. (25)
Estamos contestes en que, si efectivamente existe la posibilidad de que un abogado pueda serle civilmente responsable a un cliente por actos dimanantes de su actuación como notario al otorgar un documento en que dicho cliente fue parte, definitivamente existe un “conflicto de intereses” en dicha situación que impide que dicho abogado notario represente a ese cliente en un pleito en que se cues-*318tiona la validez del documento otorgado y, en consecuencia, la validez de la actuación del notario.(26)
¿Es esta la situación en el presente caso? Veamos.
IV
El Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. EX, en lo pertinente, reza:
El'abogado tiene para con su cliente un deber de lealtad completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las partes y con terceras personas, y cualquier interés en la controversia que pudiera influir en el cliente al seleccionar su consejero. Ningún abogado debe aceptar una representación legal cuando su juicio profesional pueda ser afectado por sus intereses personales. (Én-fasis suplido.)
Por otra parte, el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en parte y en lo pertinente, que:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales, y debe evitar hasta la apariencia de conducta profesional impropia. (Enfasis suplido.)
Al interpretar las disposiciones del mencionado *319Canon 21, en relación al conflicto de intereses personales, este Tribunal ha expresado que
... existe un conflicto cuando los intereses personales del abo-gado imposibilitan la representación adecuada del cliente, cho-cando con el deber de lealtad hacia éste. En un caso donde se manifiesta este tipo de conflicto el abogado está frente a un dilema: su deber de representar al cliente de manera efectiva puede ser incompatible con la defensa de sus propios intereses. Cuando esto ocurre la representación adecuada conlleva, en la mayoría de los casos, perjudicar los intereses personales del abogado. In re Belén Trujillo, 126 D.P.R. 743, 753 (1990).
En consecuencia, es deber de todo abogado asegurarse de que no representa intereses encontrados con los suyos propios y que, en situaciones que presenten conflicto, vendrá en la obligación de renunciar a la representación legal. In re Roldán González, 113 D.P.R. 238, 242-243 (1982); In re Rojas Lugo, 114 D.P.R. 687, 690 (1983); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 785 (1984). Este Tribunal también ha expresado que, para imponer al abogado la obligación de renunciar a la representación del cliente afectado, el conflicto no tiene que estar establecido claramente; basta con que el conflicto sea potencial. La situación no varía por el hecho de que alguien crea que dicha posibilidad es, o no, “altamente especulativa”. Basta con que el conflicto, repetimos, sea potencial. A esos efectos, en In re Carreras Rovira y Suárez Zayas, supra, el Tribunal expresó que:
No obstante, la conclusión de que un conflicto de intereses existe solamente si surge en el presente una discrepancia entre las posiciones asumidas por los clientes no es necesariamente inconsistente con el reconocimiento de la existencia de posibles discrepancias teóricas que puedan crear un conflicto de intere-ses potencial impermisible. ... El principio de impropiedad ha sido invocado en casos de descalificación sin necesidad de que se aporte prueba de una violación ética. ... De todas formas, la apariencia de impropiedad será utilizada para resolver cuales-quiera dudas que surjan sobre posible conflicto de intereses, en favor de la descalificación. (Enfasis suplido.) In re Carreras Rovira y Suárez Zayas, supra, pág. 792, citando a In re Valentín *320González, 115 D.P.R. 68 (1984), y a In re Coordinated Pretrial Proceedings, etc., [502 F. Supp. 1092, 1099 (D. Cal. 1980)]; reiterado luego en Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 190 (1985).
V
No podemos perder de vista, sin embargo, que la función notarial es primordialmente una función jurídica, por lo que sólo ha de ejercerse por un jurista instituido. A. Neri, Tratado teórico y práctico de Derecho Notarial, Buenos Aires, Ed. Depalma, 1969, Vol. 2, pág. 697. En Puerto Rico esta función está enmarcada dentro de la trayectoria del notario de tipo latino, quien es un profesional del Derecho y como tal está revestido del carácter de jurista. Véanse: Art. 2 de la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. sec. 2002); In re Colón Ramery, supra; Rosado Collazo v. Registrador, 118 D.P.R. 577 (1987). Este reconocimiento responde a. su cualidad de perito teórico y práctico del Derecho, la cual le asiste como intérprete y asesor de la voluntad humana deseosa de realizaciones jurídicas.
Visto así, el notario ejerce un doble rol: de jurista y de magistrado. Como jurista, ejerce una función profesional. Es un juez privado de la realidad y regula el derecho de quienes postulan su cometido.(27) Como magistrado, ejerce una función pública.(28) En palabras de Neri op. cit., pág. 702: “el derecho razonado privadamente por el jurista se hace efectivo públicamente por el magistrado.” En síntesis, “el Notario es el juez de la normalidad, es el encauzador de voluntades por adecuados caminos *321jurídicos”. P. Malavet Vega, Manual de Derecho Notarial Puertorriqueño, Santo Domingo, Ed. Corripio, 1988, pág. 16.
Sin embargo, la función de juzgar la normalidad y sancionar la voluntad de las partes recae, sólo de manera inicial, en el Notario, cuyo juicio está sujeto a revisión por autoridades judiciales superiores. En otras palabras, el Notario no confiere “autoridad” a los instrumentos públicos que ante sí se otorgan, sino que meramente los reviste de “autenticidad”. Véase R. Núñez Lagos, Estudios de Derecho Notarial, Madrid, 1986, T. I, págs. 13-22.
Tampoco debemos perder de vista que el Derecho no es ciencia exacta y que sus “productos”, aunque gocen de ob-jetividad, no pueden apreciarse sino a través del ángulo visual de los sujetos encargados de aplicar el Derecho. En vista de ello, debemos coincidir con José Ma. Sanahuja y Soler en que el notario no es responsable “por la autoriza-ción de un acto que aunque declarado nulo por los tribuna-les lo ha sido en virtud de un criterio de hermenéutica legal, del cual se puede disentir sin incurrir en ignorancia inexcusable”. J.Ma. Sanahuja y Soler, Tratado de Derecho Notarial, Barcelona, Ed. Bosch, 1945, T. I, pág. 344. En tales casos, dice Sanahuja y Soler, op. cit., págs. 344-345, el notario se halla en el mismo caso del juez a quien le han revocado una sentencia.
Con frecuencia, las controversias jurídicas pueden dar lugar a opiniones doctrinales encontradas. Somos del crite-rio de que en tales casos, el notario que estudia y funda-menta la selección de alguno de esos criterios cumple con. su responsabilidad profesional, independientemente de que su interpretación sea luego estimada errónea o equivocada por un tribunal. En otras palabras —y no obstante el hecho de que el notario puertorriqueño viene en la obligación de ejercer su misión conforme a las normas de excelencia pro-fesional que el ejercicio del notariado moderno requiere de todo notario— la adopción de un criterio jurídico por parte *322de éste, cuando son dables varias alternativas meritorias, no impone sobre el notario responsabilidad civil por la posterior adopción de un criterio distinto por parte de los tribunales.
Resolvemos, en consecuencia, que un error de juicio en el quehacer notarial no da lugar a responsabilidad civil de parte del notario cuando éste actúa conforme a un juicio informado y honesto, fundado el mismo en un adecuado estudio y en una interpretación razonable de las disposiciones legales vigentes al momento del otorgamiento de la escritura que es luego declarada nula por un tribunal, véase E. Giménez Arnau, Derecho Notarial, 2da ed., Pamplona, Ed. U. Navarra, 1976, pág. 341; Sanahuja, op. cit., págs. 344-345, norma jurisprudencial que este Tribunal consistente y reiteradamente ha aplicado en acciones, por alegada mala práctica profesional, en el campo de la medicina en nuestra jurisdicción. Véanse: Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295, 309 (1988); Ríos Ruiz v. Mark, 119 D.P.R. 816, 820-821 (1987); Lozada v. E.L.A., 116 D.P.R. 202, 217 (1985); Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983); Fernández v. Hosp. Gen. San Carlos, Inc., 113 D.P.R. 761, 769 (1983).
No existe, en nuestra opinión, razón jurídica o de cual-quier otra índole que impida que este Tribunal establezca, y aplique, dicha sabia norma en la esfera de la práctica, y ejercicio, de la Notaría en Puerto Rico. Somos del criterio que el así hacerlo constituye un acto de justicia, de nuestra parte, para con esos profesionales del Derecho.
VI
Estamos plenamente conscientes del hecho de que la correcta aplicación de la norma, eximente de responsabilidad, del “error de juicio honesto e informado” en el campo de la medicina de ordinario requiere que, a nivel de instancia, el médico demandado por alegada mala práctica *323de la medicina demuestre —mediante testimonio pericial y de otra índole— que el curso de acción médica que él siguió era uno razonable y aceptable en la práctica de la medicina en nuestra jurisdicción. Ello, de ordinario, igualmente tiene que ser así en cuanto a las acciones de daños y per-juicios que puedan ser radicadas contra un notario por éste alegadamente haber incurrido en conducta causante de da-ños a una de las partes, en el documento por él otorgado, y/o a terceras personas. ¿Resulta ello necesario en el pre-sente caso? Somos del criterio que, aun cuando existen in-dicios de que efectivamente se trata de un “error de juicio honesto e informado” eximente de responsabilidad, resulta procedente devolver el asunto al foro de instancia para la celebración de una vista en la cual las partes tendrán la oportunidad de presentar la prueba que a esos efectos en-tiendan procedente, luego de lo cual el foro de instancia resolverá conforme a derecho. Nos explicamos.
Como surge de la relación de hechos, a U.S.I. le fue ne-gado —por la Junta de Planificación— todo uso de un te-rreno consistente de más de setecientas cincuenta (750) cuerdas. Esto es, no se trata de la situación en que la Junta, o el Estado, condiciona un permiso a que parte de un terreno sea destinado o utilizado con fines recreativos, para áreas pasivas, etc.; ni siquiera para la preservación de un pájaro, un animal, un insecto, etc. que está en vías de extinción. Se le prohibió a U.S.I., repetimos, todo uso de ese terreno. Intentó, comprensiblemente, deshacerse del mismo. Dichas gestiones no tuvieron éxito. Seguramente U.S.I. se cuestioñó: ¿qué hacer?
Se concibe la idea, entonces, de segregar dichas sete-cientas cincuenta (750) cuerdas en fincas de veinticinco (25) cuerdas o más, para fines agrícolas, conforme lo dis-pone el Art. 3 del Reglamento Núm. 3 de la Junta de Planificación. Es correcto que no se había antes utilizado dicha finca para fines agrícolas. Resulta, sin embargo, difícil pensar que una persona o corporación, con la escasez *324de tierra que hay en nuestro País, pueda originalmente haber considerado dedicar, para fines agrícolas, una finca de tal extensión y valor en lugar de desarrollarla para fines residenciales. Ahora bien, ante la imposibilidad de utili-zarla para algún otro propósito, ¿resulta irrazonable que se concibiera la idea de lotificarla y venderla en fincas más pequeñas para fines agrícolas?
Es de notar que tanto la escritura mediante la cual se segregó dicha finca, otorgada por el notario Ledesma Vivaldi, así como la escritura aclaratoria que dicho notario otorgara, como las otras escrituras mediante las cuales U.S.I. vendió las “parcelas” de veinticinco (25) cuerdas, para fines agrícolas, a terceras personas, todas fueron inscritas por el Registrador de la Propiedad correspondiente.(29) Sabido es que el Art. 64 de la Ley Hipotecaria y del Registro de la Propiedad, Ley Núm. 198 de 8 de agosto de 1979 (30 L.P.R.A. sec. 2267), la cual entró en vigor un año después, esto es, el 8 de agosto de 1989, establece que:
Los registradores calificarán, bajo su responsabilidad la lega-lidad dé los documentos de toda clase en cuya virtud se solicite un asiento. Dicha calificación comprenderá las formas extrínse-cas de los documentos presentados, la capacidad de los otorgan-tes y la validez de los actos y contratos contenidos en tales documentos. (Énfasis suplido.)
La función calificadora del Registrador de la Propiedad le impone el deber de determinar la legalidad de los documentos presentados y así procurar que exista la máxima paridad entre la realidad registral y la extrarregistral. D. Martínez Irizarry, Los principios hipotecarios bajo la nueva legislación en Puerto Rico, 50 Rev. Jur. U.P.R. 195, 213 (1981). En adición, el Art. 68(2) de la *325referida Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2271(2), señala como falta que impide la registration del título presentado aquella que produce la nu-lidad del mismo. Es por ello que el Registrador debe con-siderar como faltas que afectan la legalidad de los documentos presentados, tanto las relativas a sus formas extrínsecas, como las que lo son a la eficacia de las obliga-ciones contenidas en ellos, siempre que resulten del texto de dichos documentos o puedan conocerse por la simple inspección de ellos. Art. 76.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2003-76.1, edición especial; Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110, 127-128 (1986); Rosado Collazo v. Registrador, 118 D.P.R. 577, 582-583 (1987).
En virtud de las referidas disposiciones de la Ley Hipo-tecaria y del Registro de la Propiedad, el Registrador de la Propiedad viene obligado por el deber ministerial de califi-car la validez y eficacia de los actos y contratos contenidos en los documentos presentados para inscripción. Alameda Towers Associates v. Muñoz Román, 129 D.P.R. 698 (1992); Rosado Collazo v. Registrador, supra; C.R.U.V. v. Registrador, 117 D.P.R. 662, 664-665 (1986). En el desempeño de esta función calificadora, el Registrador debe comprobar si el acto jurídico, contenido en la escritura pública presen-tada, es válido o nulo. Véase R.M. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosh, 1979, Vol. II, pág. 270. Esto cobra mayor importancia en vista de que la propia Ley Hipotecaria dispone en su Art. 38 (30 L.P.R.A. sec. 2201) que en el Registro de la Propiedad se inscribirán títulos, actos o contratos, por lo que la calificación debe recaer sobre la validez de los mismos. Véase: J.M. Chico y Ortiz, Estudios sobre Derecho Hipotecario, Madrid, Ed. Co-meta, 1981, T. I, pág. 669.(30)
*326Por otro lado, el propio Tribunal Superior —en la sen-tencia que emitió el 1ro de noviembre de 1989— reconoció, o admitió, que una lectura de las disposiciones del citado Art. 3 del mencionado Reglamento Núm. 3 de Planificación daba la impresión de que la exención contenida en el mismo —a los efectos de que se puede segregar bajo esas condiciones sin la autorización de la Junta de Planifica-ción— permite hacer lo que hizo U.S.I. y el notario Le-desma Vivaldi. Sólo después de un acto de interpretación judicial es que dicho tribunal concluye que dicha segrega-ción no estaba permitida por razón de que la exención del citado Art. 3 es inoperante en relación con fincas localiza-das en zonas declaradas inundables.
En tercer término, tenemos que el recurso que en revi-sión de dicha sentencia radicara ILS.I. ante este Tribunal fue denegado, pero con la disidencia de dos (2) de sus integrantes. Esto es, dos (2) Jueces de este Tribunal enten-dieron, cuando menos, que la sentencia recurrida debía ser revisada por este Foro. En otras palabras, la corrección de la determinación de nulidad, realizada por el tribunal de instancia, es una que no estaba tan clara en la opinión de algunos de los integrantes del Tribunal.
En resumen, se trata de una actuación notarial que, no obstante la determinación judicial posterior en contrario, fue avalada en distintos momentos por diferentes juristas o que, cuando menos, éstos entendieron que la determina-ción judicial declarándola nula no era uná obvia y clara. Ello no obstante, y en vista de unos señalamientos —rela-tivos los mismos a una alegada conducta observada por dichos notarios— que han hecho las partes en distintos momentos durante la litigación del presente asunto, consi-deramos procedente —dadas las circunstancias particula-*327res del presente caso— devolver el mismo al tribunal de instancia para que éste, antes de continuar adelante con los procedimientos ulteriores pertinentes, celebre inmedia-tamente una vista y resuelva, a base de la evidencia que tengan a bien presentar las partes, si en el presente caso los abogados notarios pertenecientes a la firma legal Le-desma, Palou y Miranda incurrieron o no, en el presente asunto, en un “error de juicio honesto e informado” —en cuya situación no sólo estarían exentos de responsabilidad civil alguna, sino que podrían continuar , representando a U.S.I. en el pleito por razón de no existir la posibilidad de conflicto alguno de intereses(31)— o, por el contrario, su ac-tuación no puede así ser calificada, en cuya situación pro-cedería decretar su descalificación como abogados de U.S.I. por estar éstos sujetos a la posibilidad de responder civil-mente por sus actuaciones.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón emitió una opinión concurrente en parte y disidente en parte. El Juez Asociado Señor Negrón García emitió una opinión disidente. El Juez Asociado Señor Hernández Denton se inhibió.
- O -

 U.S. Industries, Inc. (en-adelante U.S.I.) advino dueña de la finca mediante la escritura de venta judicial número trece (13) de 28 de marzo de 1978, otorgada ante el notario Ramón Mellado.


 El 21 de marzo de 1980 la Junta de Planificación denegó una consulta de ubicación para el desarrollo de un complejo residencial radicada a nombre de U.S.I. por el contratista Morris Demel. Entre las razones aducidas por la Junta de Plani-ficación para la denegatoria estaban: (1) que la finca que se intentaba desarrollar estaba fuera del área delimitada por el mapa de expansión urbana del municipio de Río Grande; (2) que las facilidades de infraestructura no estaban disponibles; (3) que, a tenor con los mapas de Zonas Susceptibles a Inundaciones, parte de la finca se encontraba en un área inundable y la otra parte en un área de manglares, y (4) que el proyecto ocasionaría un impacto negativo al ambiente, tanto al área de mangle como al área costera.


 Siempre que las parcelas a segregarse sean de más de veinticinco (25) cuer-das y las mismas se dediquen a fines agrícolas, el citado Art. 3 del mencionado Reglamento Núm. 3 exime del requisito de aprobación por la Junta de Planificación.


 Ante el mismo notario Ledesma Vivaldi se otorgó, el 20 de octubre de 1983, una “escritura aclaratoria”. La misma se otorgó para hacer constar, o aclarar, que las *308treinta (30) parcelas habían sido segregadas para “fines agrícolas”.


 Ello así surge de la pág. 8 de la Sentencia de 1ro de noviembre de 1989 emitida por el Tribunal Superior de Puerto Rico, Sala de Carolina.


 El señor Rivera Torres había comprado trés (3) de las parcelas segregadas y vendidas por U.S.I. El 26 de junio de 1984, mediante escritura de compraventa Núm. 45 ante el notario José Ledesma, U.S.I. le vendió la parcela Núm. 17, con cabida de 25.1140 cuerdas, por el precio de ochenta y cinco mil dólares ($85,000). En esa misma fecha y ante el mismo notario, se constituyó hipoteca a favor de U.S.I. en garantía del pago de dicho precio. El 10 de octubre del mismo año, se otorgó la Escritura Núm. 5 ante el notario Eric Ronda. En esta ocasión se le vendió a Rivera Torres la parcela Núm. 18, con cabida de 25.2111 cuerdas, por el precio de ochenta y cinco mil dólares ($85,000). También se constituyó hipoteca a favor de U.S.I. En el mismo año 1984, el señor Rivera Torres adquirió la parcela Núm. 11, con cabida de 27.5 cuerdas. En esta ocasión la adquisición se realizó a través de un testaferro, el cual luego traspasó la parcela formalmente al codemandado Rivera Torres.


 Estos codemandantes alegaron, en síntesis, que la lotificación de la finca “Las Picúas” y las posteriores escrituras de compraventa e hipoteca eran ilegales y que los codemandados estaban ocasionando daño al sistema ecológico de la zona, ello en violación de la reglamentación aplicable. También, alegaron que los codemandados estaban obstaculizando el acceso de los miembros de la Federación de Pescadores al área de pesca en la zona marítimo-terrestre de Punta Picúa. Véanse: Demanda de 12 de septiembre de 1984 y demandas de intervención radicadas por el Municipio de Río Grande, la Asamblea Municipal de Río Grande, el Departamento de Recursos Natu-rales, la Administración de Reglamentos y Permisos, y la Junta de Planificación.


 Por Orden Extraordinaria para el Manejo del Caso dictada el 13 de enero de 1989, el Tribunal Superior había señalado dicha vista y la había destinado exclusi-vamente a lo concerniente a los derechos y responsabilidades legales de los deman-dantes Federación de Pescadores de la Playa Las Picúas, Inc. y Estado Libre Aso-ciado de Puerto Rico, y de los demandados U.S.I. y Manuel Rivera Torres.


 La sentencia del Tribunal Superior, en lo pertinente, lee:
“2. El Tribunal declara que, tanto la lotificación realizada mediante la escri-tura número 44 otorgada en San Juan, Puerto Rico, el 5 de julio de 1983 ante el notario José. A. Ledesma Vivaldi a virtud de la cual la demandada U.S. Industries, Inc. segregó en treinta parcelas la finca de 782.73 cuerdas conocida como “Las Pi-cúas” —la cual se describió en las Determinaciones de Hechos precedente— como la propia escritura pública que la contiene, son nulas y carentes de toda eficacia. [“Determinaciones de Hechos, Conclusiones de Derecho y Sentencia” dictada el 1ro de noviembre de 1989 por el Tribunal Superior, Sala de Carolina (Carmen R. Vélez Borrás, Juez), pág. 16. Véase también: “Sentencia” de 1ro de noviembre de 1989], (Énfasis suplido.) Caso Núm. CE-91-337, Parte I, Anejo Ch, pág. 16.
En “Sentencia” separada, dictada el mismo día, se condenó solidariamente a U.S.I. y a Manuel Rivera Torres a pagar al E.L.A. la cantidad de ciento cincuenta mil dólares ($150,000) por concepto de daños ocasionados al medioambiente y al pago de cinco mil dólares ($5,000) por concepto de honorarios de abogados a cada uno de los demandantes (E.L.A. y Federación de Pescadores de la Playa. Las Picúas, Inc.).
Además, el tribunal declaró que los contratos de compraventa realizados el 26 de junio y el 10 de octubre de 1984, en virtud de los cuales U.S.I. vendió al codeman-dado Manuel Rivera Torres las parcelas Núms. 17 y 18 de la finca “Las Picúas”, así como las escrituras Núm. 45 de 26 de junio de 1984 ante el notario José A. Ledesma Vivaldi y la Núm. 5 de 10 de octubre de 1984 ante el notario Eric Ronda que los contienen eran nulos y carentes de eficacia legal.
Por último, el tribunal sentenciador declinó pasar juicio sobre la validez legal de las transacciones realizadas por los demás demandados ya que las vistas celebradas habían estado limitadas a la adjudicación de los derechos respectivos de los deman-dantes y de los codemandados U.S.I. y Manuel Rivera Torres.


 Ley Núm. 76 de 24 de junio de 1975 (23 L.P.R.A. sec. 71 et seq.)\ Art. 4 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 4.


 La Sec. 6.04 del referido Reglamento Núm. 13 dispone como sigue:
“6.04 Lotificación en la Zona 1. — A partir de la fecha de vigencia del corres-pondiente Mapa de Zona Susceptible a Inundaciones no se permitirá la lotificación de terrenos en esta Zona.” Reglamento sobre Zonas Susceptibles a Inundaciones (Reglamento de Planificación Núm. 13, Junta de Planificación de Puerto Rico, 2da rev., Santurce, 1987, pág. 41).


 El Reglamento Núm. 3 de Planificación vigente a la fecha de la lotificación de la finca “Las Picúas” reglamenta la lotificación de terrenos en Puerto Rico. Su Art. 4 exige que toda persona interesada en realizar una lotificación radique ante el Secretario de la Junta de Planificación una Declaración de Intención de Lotificar. Su Art. 3 exime de dicho requisito a las lotificaciones de “fincas en la zona rural, para fines agrícolas, cuando el área, tanto del remanente como de cada una de las nuevas fincas resulte ser de veinticinco (25) cuerdas o mayor”. (Énfasis suplido.) Reglamento de Lotificación (Reglamento de Planificación Núm. 3, Junta de Planificación de Puerto Rico, ed. rev. 1986, pág. 5).


 Así lo dispone el párrafo final del prefacio del Reglamento Núm. 13, el cual reza:
“Las disposiciones de este Reglamento quedarán suplementadas por las dispo-siciones de cualquier otro reglamento en vigor aprobado por la Junta de Planificación que sea de aplicación para la zona específica en que ubique la propiedad.” Regla-mento sobre Zonas Susceptibles a Inundaciones (Reglamento de Planificación Núm. 13, Junta de Planificación de Puerto Rico, Santurce, 1972, pág. III.


 Véanse: Fernández v. Registrador, 82 D.P.R. 539 (1961); Soto v. Feliciano, 80 D.P.R. 615 (1958).


 En adición, el foro de instancia señaló que aún de prevalecer la hipótesis de que el Reglamento Núm. 3, supra, tuviera que ser interpretado aisladamente, la lotificación realizada por la corporación demandada resultaría nula y carente de eficacia legal, ello en vista de que la prueba desfilada durante el juicio demostró que ni antes, ni durante, ni con posterioridad a la lotificación, la finca “Las Picúas” había sido finca agrícola. El foro de instancia dedujo tal conclusión de un estudio titulado “Objetivos y Políticas Públicas del Plan de Usos de Terrenos de Puerto Rico” apro-bado por el Gobernador el 22 de junio de 1977. En dicho estudio se identifica la zona donde ubica la finca “Las Picúas” como una con los suelos menos .productivos de Puerto Rico.


 Los codemandados Juan Amézaga, Josefina Figueroa Bocanegra e Ismael Castro Just presentaron la Petición de certiorari Núm. CE-89-834; la U.S.I. presentó el Recurso de revisión RE-89-703 y el señor Rivera Torres radicó el Recurso Núm. RE-89-704.


 Resoluciones dictadas el 4 de enero de 1990 y el 25 d$ enero del mismo año.


 La peticionaria U.S.I. solicitó la recusación de la Hon. Juez Carmen Rita Vélez Borrás, quien presidía sobre el caso. Luego de celebrarse vista sobre dicha solicitud, la misma fue denegada en resolución emitida el 29 de agosto de 1990 por el Hon. Juez Germán Brau, ello “en vista de su patente frivolidad”. Posteriormente, por resolución emitida el 7 de septiembre de 1990, la Juez Vélez Borrás, a iniciativa propia y en el ejercicio de su discreción, se inhibió de toda ulterior participación en *312los procedimientos del caso.


 El caso fue posteriormente asignado al Hon. Germán Brau, Juez.


 Resolución del Tribunal Superior de 10 de abril de 1991, págs. 6-8.


 Incluso, de haber sido esta la imputación, la descalificación de todos los abogados del bufete Ledesma, Palou y Miranda estaba injustificada. En B. & L., Inc. v. P.R. Cast. Steel Corp., 114 D.P.R. 808, 810 (1983), el Tribunal resolvió que la citada norma de Pagán v. Rivera Burgos, 113 D.P.R. 750 (1983), “se detiene en el abogado a cargo del caso, el que de hecho ejerce la representación legal del cliente, sin que necesariamente se extienda a la intervención en carácter de notario, de sus socios y compañeros de bufete en cualquier otra calidad”. En el caso de autos, no todos los miembros del bufete que ostentan la representación legal de la demandada recu-rrente U.S.I. actuaron como notarios en las escrituras cuya validez es objeto de este litigio.


 93 J.T.S. 91.


 De hecho, en la Escritura Núm. 44, de segregación, otorgada ante el notario Ledesma Vivaldi el 5 de julio de 1983, únicamente compareció la dueña del inmueble, esto es, U.S.I.


 En relación con el señalamiento que hizo este Tribunal en el citado caso de In re Colón Ramery, 133 D.P.R. 555, 568 (1993), a los efectos de que el notario otorgante de un documento no debe participar como abogado en un pleito posterior en que dicho documento “sea el objeto de la controversia” debido al hecho de que el notario “siempre es testigo silente” en cuanto al mismo, es de notar que el tópico o asunto, en relación con el cual el notario puede ser testigo, necesariamente se refiere a la validez del documento otorgado y la actuación del notario referente a la misma.
En el presente caso ya no existe la situación que puede causar la utilización del notario como testigo-, ello en vista del hecho de que el Tribunal Superior, Sala de Carolina, determinó que las escrituras en controversia eran nulas, determinación que este Tribunal confirmó al negarse a revisar la misma. Esto es, la validez de dichas escrituras, y la actuación del notario referente a la misma, ya no están en disputa.


 No está en controversia la autoridad de un tribunal de instancia para, en el ejercicio de su poder inherente de supervisar y controlar la conducta de los abogados que postulan en dicho foro, descalificar a aquellos abogados que fallaren en cumplir con su deber de evitar hasta la apariencia de que representan intereses encontrados con los de su cliente. Véase K-Mart Corp. v. Walgreens of P.R., Inc., 121 D.P.R. 633 (1988).
Por otro lado, también resultan pertinentes al presente caso las expresiones de este Tribunal sobre los deberes del notario al autorizar una escritura; los cuales, de manera principal, son:
“1. [i]ndagar la voluntad de los otorgantes[;] 2. [formular la voluntad indagada!;] 3. [ijnvestigar ciertos hechos y datos de los que depende la eficacia o validez del negocio!;] 4. [d]arles a los otorgantes las informaciones, aclaraciones y advertencias necesarias para que comprendan el sentido, así como los efectos y con-secuencias, del negocio, y se den cuenta de los riesgos que corren en celebrarlo. Chévere v. Cátala, 115 D.P.R. 432, 438 (1984). Véase, además, In re Del Río Rivera y Otero Fernández, 118 D.P.R. 339, 347 (1987).


 En cuanto al potencial de responsabilidad civil por actuaciones notariales, este Tribunal ha expresado, en Chévere v. Cátala, supra, pág. 437, que dicha responsabilidad:
“... puede desatarse cuando el notario causa un daño a sus clientes: 1. [p]or los defectos formales del instrumento que determinan la frustración del fin perseguido con la intervención notarial!;] 2. [p]or los vicios de fondo que determinen la nulidad absoluta (pues si los hay, el Notario debe abstenerse de intervenir) o la relativa (a menos que esta se produzca por vicio previsto por el Notario y advertido a los otorgantes)!;] 3. [p]or la desacertada elección del medio jurídico para la consecución del fin propuesto!;] 4. [p]or el deficiente asesoramiento en cuanto a las consecuencias del acto notariado (impuestos, retractos, etc.)[, y] 5. [p]or la incorrecta conducta del Notario como depositario o mandatario de sus clientes (pago de impuestos, presen-tación de documentos, etc.).” (Énfasis suprimido.)
Sobre este tema, en adición, véanse: In re Cruz Tollinche, 114 D.P.R. 205 (1983); In re Raya, 117 D.P.R. 797 (1986).


 En la esfera del Derecho, el notario confiere' autenticidad y fuerza probato-ria a las declaraciones de voluntad de las partes conforme a'su juicio sobre los pre-ceptos del ordenamiento jurídico para la validez y eficacia del acto o contrato forma-lizado, así como sobre la identidad y capacidad de las partes. In re Colón Muñoz, 131 D.P.R. 121 (1992).


 En la esfera de los hechos, el notario es juez de la exactitud de lo que ve, oye o percibe por sus sentidos. In re Colón Muñoz, supra.


 proce(ie que se señale que en algunas de las escrituras que fueron inscritas en el Registro de la Propiedad, relativas las mismas a la venta, por parte de U.S.I., de las “parcelas” de veinticinco (25) cuerdas a terceras personas, claramente se hace referencia a la existencia del pleito radicado por la demandante Federación de Pes-cadores de la Playa Las Picúas, Inc.


 Cónsono con la función calificadora del Registrador y en cierto modo para-lela, el notario ejerce una previa calificación de la legalidad y suficiencia de los *326doeumentos que ha de presentar al Registro de la Propiedad, y debe esforzarse por alcanzar la mayor claridad y certeza en los mismos, para facilitar la labor del Registrador. Ramírez Lebrón v. Registrador, 131 D.P.R. 76 (1992); Empire Life Ins. Co. v. Registrador, 105 D.P.R. 136, 139 (1976); Rosado Collazo v. Registrador, 118 D.P.R. 577 (1987).


 Ello en vista del hecho de que, de determinarse que el error en que dichos notarios incurrieron fue producto de un error de juicio honesto e informado ni U.S.I. ni los posteriores compradores de las fincas segregadas tendrían-causa de acción alguna, en daños y perjuicios, contra los referidos notarios.